Exhibit 10.4

EXECUTION COPY

 

 

 

MASTER REPURCHASE AGREEMENT

among

PENNYMAC HOLDINGS, LLC

(“Seller”)

and

PENNYMAC CORP.

(“Buyer”)

and

PENNYMAC MORTGAGE INVESTMENT TRUST

(“Guarantor”)

Dated as of December 20, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS

 

Section 1.01

   Definitions; Certain Defined Terms      1  

Section 1.02

   Interpretation      6  

ARTICLE II

 

GENERAL TERMS

 

Section 2.01

   Transactions      7  

Section 2.02

   Procedure for Entering into Transactions      8  

Section 2.03

   Repurchase; Payment of Repurchase Price      8  

Section 2.04

   Price Differential      8  

Section 2.05

   Margin Maintenance      9  

Section 2.06

   Payment Procedure      9  

Section 2.07

   Net Payments      10  

Section 2.08

   Recourse      10  

Section 2.09

   Taxes      10  

Section 2.10

   Indemnity      11  

Section 2.11

   Dedicated Account      11  

Section 2.12

   Reserved      11  

Section 2.13

   Addition, Removal and Replacement of Sold MSR Portfolio Mortgage Loans     
11  

Section 2.14

   Termination      12  

Section 2.15

   PC Repurchase Agreement      12  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01

   Seller and Guarantor Existence      12  

Section 3.02

   Licenses      12  

Section 3.03

   Power      12  

Section 3.04

   Due Authorization      13  

Section 3.05

   No Event of Default      13  

Section 3.06

   Solvency      13  

Section 3.07

   No Conflicts      13  

Section 3.08

   True and Complete Disclosure      13  

Section 3.09

   Approvals      13  

 

-i-



--------------------------------------------------------------------------------

Section 3.10

   Ownership      14  

Section 3.11

   Reserved      14  

Section 3.12

   Investment Company      14  

Section 3.13

   Chief Executive Office; Jurisdiction of Organization      14  

Section 3.14

   Location of Books and Records      14  

Section 3.15

   ERISA      14  

Section 3.16

   Plan Assets      15  

Section 3.17

   No Prohibited Persons      15  

Section 3.18

   Compliance with 1933 Act      15  

ARTICLE IV

 

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

 

Section 4.01

   Ownership      15  

Section 4.02

   Security Interest      15  

Section 4.03

   Further Documentation      17  

Section 4.04

   Limited Pledge of Fannie Mae Servicing      17  

Section 4.05

   Changes in Locations, Name, etc      17  

Section 4.06

   Buyer’s Appointment as Attorney-in-Fact      17  

Section 4.07

   Performance by Buyer of Seller’s Obligations      19  

Section 4.08

   Proceeds      19  

Section 4.09

   Remedies      19  

Section 4.10

   Limitation on Duties Regarding Preservation of Repurchase Assets      20  

Section 4.11

   Powers Coupled with an Interest      21  

Section 4.12

   Release of Security Interest      21  

Section 4.13

   Reinstatement      21  

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01

   Initial Transaction      21  

Section 5.02

   All Transactions      22  

ARTICLE VI

 

COVENANTS

 

Section 6.01

   Financial Covenants      23  

Section 6.02

   Prohibition of Fundamental Changes      23  

Section 6.03

   Weekly Reporting      23  

Section 6.04

   No Adverse Claims      23  

Section 6.05

   Assignment      24  

Section 6.06

   Security Interest      24  

Section 6.07

   Records      24  

 

-ii-



--------------------------------------------------------------------------------

Section 6.08

   Books      24  

Section 6.09

   Material Change in Business      24  

Section 6.10

   Applicable Law      25  

Section 6.11

   Existence      25  

Section 6.12

   Collections on Sold MSR Excess Spread      25  

Section 6.13

   Chief Executive Office; Jurisdiction of Organization      25  

Section 6.14

   Taxes      25  

Section 6.15

   True and Correct Information      25  

Section 6.16

   No Pledge      25  

Section 6.17

   Plan Assets      25  

Section 6.18

   Sharing of Information      26  

Section 6.19

   No Modification of the Participation Agreements      26  

ARTICLE VII

 

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

 

Section 7.01

   Events of Default      26  

Section 7.02

   No Waiver      28  

Section 7.03

   Due and Payable      28  

Section 7.04

   Fees      28  

Section 7.05

   Default Rate      28  

ARTICLE VIII

 

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS;

 

SEPARATE ACTIONS BY BUYER

 

Section 8.01

   Entire Agreement      28  

Section 8.02

   Waivers, Separate Actions by Buyer      29  

ARTICLE IX

 

SUCCESSORS AND ASSIGNS

 

Section 9.01

   Successors and Assigns      29  

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01

   Survival      29  

Section 10.02

   Arms-Length Transaction      29  

Section 10.03

   Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of Damages      29
 

Section 10.04

   Notices      30  

Section 10.05

   Severability      31  

 

-iii-



--------------------------------------------------------------------------------

Section 10.06

   Section Headings      31  

Section 10.07

   Counterparts      31  

Section 10.08

   Periodic Due Diligence Review      31  

Section 10.09

   Hypothecation or Pledge of Repurchase Assets      32  

Section 10.10

   Non-Confidentiality of Tax Treatment      32  

Section 10.11

   Set-off      33  

Section 10.12

   Intent      33  

 

Schedule 1

  

–

  

Representations and Warranties Regarding the Participation Certificates

Schedule 2

  

–

  

Participation Agreement and Participation Certificate

Schedule 3

  

–

  

Responsible Officers of Seller and Guarantor

Exhibit A

  

–

  

Form of Transaction Notice

 

 

-iv-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

This Master Repurchase Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is made
as of December 20, 2017, among PENNYMAC HOLDINGS, LLC (“PMH”), a limited
liability company organized under the laws of the State of Delaware, as seller
(the “Seller”), PENNYMAC CORP. (“PMC”), a corporation incorporated under the
laws of the State of Delaware, as buyer (the “Buyer”), and PENNYMAC MORTGAGE
INVESTMENT TRUST (“PMT”), a real estate investment trust organized under the
laws of the State of Maryland, as guarantor (the “Guarantor”).

W I T N E S S E T H:

WHEREAS, the Seller has made, and may in the future make, the right to excess
servicing spread arising from MSRs subject to this Agreement, subject to the
Excess Spread Participation Agreement in order to create the Sold MSR Excess
Spread evidenced by the Sold MSR Excess Spread PC;

WHEREAS, from time to time the parties hereto may enter into transactions in
which Seller agrees to transfer to Buyer the Sold MSR Excess Spread PC and the
Sold MSR Excess Spread related to additional MSRs pledged under the Excess
Spread Participation Agreement, against the delivery of the Purchase Price (as
defined below) by the Buyer, with a simultaneous agreement by Buyer to transfer
to Seller such Sold MSR Excess Spread PC at a date certain or on demand, against
the transfer of funds by Seller. Such transaction shall be referred to herein as
a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder;

WHEREAS, Buyer has required and Guarantor has agreed that it will Guarantee (as
defined below) the Obligations (as defined below) hereunder; and

WHEREAS, the Guarantor will receive a benefit, either directly or indirectly,
from the Seller for entering into the PMH Repo Guaranty.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer, Seller and Guarantor hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions; Certain Defined Terms. For all purposes of this
Agreement, except as otherwise expressly provided herein or unless the context
otherwise requires, any capitalized terms used and not defined herein shall have
the meaning set forth in Appendix A of the Base Indenture. Capitalized terms
used herein shall have the indicated meanings:

 

-1-



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Asset” means the Participation Certificate (including all Excess Spread) sold
or pledged to secure the Obligations hereunder.

“Asset Schedule” means a list of all Assets pledged and/or delivered from time
to time by Seller to Buyer, as such schedule shall be updated from time to time
in accordance with Section 2.02 hereof.

“Buyer” has the meaning given to such term in the preamble to this Agreement.

“Collections” means, with respect to the Participation Certificate as of any
date, Excess Spread amounts paid to Seller under Section 4.01 of the Excess
Spread Participation Agreement, but excluding (a) all or any portion of any cash
Proceeds with respect to any Mortgage Loan repurchased by Buyer in accordance
with the Fannie Mae Guide and (b) Ancillary Income, Base Servicing Fee, and
Advance Reimbursement Amounts.

“Commitment Period” means the period from and including the Closing Date to but
not including the Termination Date or such earlier date on which the obligations
of the Buyer under this Agreement shall have terminated pursuant to the terms of
this Agreement.

“Confidential Information” has the meaning set forth in Section 10.10(b).

“Eligible Asset” means any Asset:

(a) which relates to a Servicing Contract for Mortgage Loans in an Eligible
Securitization Transaction in which Seller is acting in the capacity of
servicer;

(b) which complies with all Applicable Laws and other legal requirements,
whether federal, state or local;

(c) which provides for payment in Dollars;

(d) which was not originated in or subject to the Laws of a jurisdiction whose
Laws would make such Asset, or the financing thereof contemplated hereby
unlawful, invalid or unenforceable and is not subject to any legal limitation on
transfer;

(e) which is owned solely by Seller in accordance with the Participation
Agreement, free and clear of all Liens other than Liens in favor of Buyer and
has not been sold, conveyed, pledged or assigned to any other lender, purchaser
or Person;

(f) in respect of which Seller has complied in all material respects with the
Participation Agreement;

 

-2-



--------------------------------------------------------------------------------

(g) which is not an obligation of the United States of America, any State or any
agency or instrumentality or political subdivision thereof (other than Fannie
Mae);

(h) in respect of which the information set forth in the Asset Schedule and the
Participation Agreement, is true and correct in all material respects;

(i) in respect of which Seller has obtained from each Person that may have an
interest in such Asset all acknowledgments or approvals, if any, that are
necessary to pledge such Asset as contemplated hereby;

(j) is intended to constitute a “security” as defined in the Uniform Commercial
Code and is evidenced by a certificate;

(k) for which the related Sold MSRs relate to an Eligible Securitization
Transaction and have been pledged to the Buyer hereunder;

(l) for which the Participation Certificate arose pursuant to a Participation
Agreement that is in full force and effect; and

(m) which complies with the representations and warranties set forth on Schedule
1 hereto;

in each case as of the related Purchase Date and as of each day that such Asset
shall be subject to a Transaction hereunder.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Expenses” means all present and future expenses reasonably incurred by or on
behalf of Buyer in connection with the negotiation, execution or enforcement or
the ongoing operations relating to this Agreement or any of the other PMH
Documents, and any amendment, supplement or other modification or waiver related
hereto or thereto, whether incurred heretofore or hereafter, which expenses
shall include any indemnification payments, the cost of title, lien, judgment
and other record searches, reasonable attorneys’ fees, any ongoing audits or due
diligence costs in connection with valuation, entering into Transactions or
determining whether a Margin Deficit may exist, and costs of preparing and
recording any UCC financing statements or other filings necessary to perfect the
security interest created hereby.

“Guarantor” has the meaning given to such term in the preamble to this
Agreement.

“Margin Call” has the meaning set forth in Section 2.05(a).

“Margin Deadlines” has the meaning set forth in Section 2.05(b).

“Margin Deficit” has the meaning set forth in Section 2.05(a).

“Margin Excess” has the meaning set forth in Section 2.05(d).

 

-3-



--------------------------------------------------------------------------------

“Market Value” means, the fair market value of the Sold MSR Excess Spread PC, as
reasonably determined by the Buyer.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, Guarantor or any Affiliate thereof that is
a party to any PMH Document taken as a whole; (b) a material impairment of the
ability of Seller, Guarantor or any Affiliate thereof that is a party to any PMH
Document to perform under any PMH Document and to avoid any Event of Default;
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any PMH Document against Seller, Guarantor or any Affiliate
thereof that is a party to any PMH Document; or (d) a material adverse effect on
the rights and remedies of Seller under any of the PMH Documents.

“Net Payment Amount” means with respect to any MRA Payment Date, an amount equal
to (i) the sum of the amounts payable by Seller pursuant to Sections 2.03, 2.04
or 2.05, as applicable, minus (ii) the amounts, if any, that will be payable to
Seller hereunder or under the Participation Agreement.

“Notice” or “Notices” means all requests, demands and other communications, in
writing (including facsimile transmissions and e-mails), sent by overnight
delivery service, facsimile transmission, electronic transmission or
hand-delivery to the intended recipient at the address specified in
Section 10.04 or, as to any party, at such other address as shall be designated
by such party in a written notice to the other party.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
outstanding principal balance of the Purchase Price, together with interest
thereon on the Termination Date, outstanding interest due on each MRA Payment
Date, and other obligations and liabilities, to Buyer arising under, or in
connection with, the PMH Documents, whether now existing or hereafter arising;
(b) any and all sums reasonably incurred and paid by Buyer or on behalf of Buyer
in order to preserve any Repurchase Asset or its interest therein; (c) in the
event of any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in this definition, the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Repurchase Asset, or of
any exercise by Buyer of its rights under the PMH Documents, including
reasonable attorneys’ fees and disbursements and court costs; and (d) all of
Seller’s indemnity obligations to Buyer pursuant to the PMH Documents.

“Participation Certificate” means the Sold MSR Excess Spread PC, in form and
substance acceptable to the Buyer and identified on Schedule 2 hereto.

“PMH Pricing Side Letter” means the letter agreement, dated as of the Closing
Date, among Buyer, Seller and the Guarantor as the same may be amended from time
to time.

“Price Differential Statement Date” has the meaning set forth in Section 2.04.

“Pricing Rate” shall have the meaning set forth in the PMH Pricing Side Letter.

 

-4-



--------------------------------------------------------------------------------

“Purchase Date” means, subject to the satisfaction of the conditions precedent
set forth in Article V hereof, (i) the 25th day of such month (or, if such 25th
day is not a Business Day, the next Business Day following such 25th day) or
(ii) each calendar week, the second (2nd) Business Day of each such week (or if
any such date is not a Business Day, the next succeeding Business Day) following
one (1) Business Day’s written notice from Seller to Buyer, in each case on
which a Transaction is entered into by Buyer pursuant to Section 2.02 or such
other mutually agreed upon date as more particularly set forth on Exhibit A
hereto.

“Purchase Price” means the price at which each Purchased Asset (or portion
thereof) is transferred by Seller to Buyer, which shall equal:

on the Purchase Date, the product of (1) the Purchase Price Percentage and
(2) the applicable Market Value; and

on any day after the Purchase Date, the amount determined under the immediately
preceding clause (a) increased by the amount of any Margin Excess pursuant to
Section 2.05(d) and decreased by the sum of (i) any Repurchase Price or any
other amounts paid pursuant to Section 2.03, and (ii) the amounts transferred by
the Seller to Buyer pursuant to Section 2.05(a).

“Purchase Price Percentage” has the meaning assigned to the term in the PMH
Pricing Side Letter.

“Purchased Assets” means the collective reference to Sold MSR Excess Spread PC
together with the Repurchase Assets related to such Sold MSR Excess Spread PC
transferred by Seller to Buyer in a Transaction hereunder, listed on the related
Asset Schedule attached to the related Transaction Notice.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, or any other person or entity with respect to the
Purchased Assets or any other Repurchase Assets.

“Repurchase Assets” has the meaning set forth in Section 4.02(a).

“Repurchase Date” means the earlier of (i) the Termination Date or (ii) the date
requested by Seller on which the Repurchase Price is paid pursuant to
Section 2.03 hereof; provided, however, that the Repurchase Date shall not occur
unless and until all Obligations (as defined in the PC Repurchase Agreement)
related to the Participation Certificate due and owing to Issuer with respect to
the related Sold MSR Excess Spread have been paid in full under the PC
Repurchase Agreement.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price for such Purchased Assets and the accrued but
unpaid Price Differential as of the date of such determination.

“Required Reserve Amount” means, with respect to any MRA Payment Date, the
amounts estimated to be due and owing by Seller pursuant Sections 2.03, 2.04 or
2.05.

 

-5-



--------------------------------------------------------------------------------

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person. The Responsible Officers of Seller and Guarantor as of the Closing
Date are listed on Schedule 3 hereto.

“Seller” has the meaning given to such term in the preamble to this Agreement.

“Seller Termination Option” means (i) Buyer has or shall incur costs in
connection with those matters provided for in Section 2.09 or 2.10 and
(ii) Buyer requests that Seller pay to Buyer those costs in connection
therewith.

“Sold MSRs” means MSRs relating to the Sold MSR Portfolio Mortgage Loans and
which are subject to PMH’s rights, as purchaser, under the Excess Spread
Participation Agreement, and as seller, under this Agreement.

“Taxes” has the meaning assigned to such term in Section 2.09(a).

“Termination Date” has the meaning assigned to such term in the PMH Pricing Side
Letter.

“Transaction” has the meaning assigned to such term in the recitals to this
Agreement.

“Transaction Notice” has the meaning assigned to such term in Section 2.02.

“Trigger Event” has the meaning assigned thereto in the PMH Subordination
Agreement.

“Weekly Report Date” has the meaning set forth in Section 6.03.

Section 1.02 Interpretation.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(i) reference to and the definition of any document (including this Agreement)
shall be deemed a reference to such document as it may be amended or modified
from time to time;

(ii) all references to an “Article,” “Section,” “Schedule” or “Exhibit” are to
an Article or Section hereof or to a Schedule or an Exhibit attached hereto;

(iii) defined terms in the singular shall include the plural and vice versa and
the masculine, feminine or neuter gender shall include all genders;

(iv) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

-6-



--------------------------------------------------------------------------------

(v) unless otherwise specified herein, the term “or” has the inclusive meaning
represented by the term “and/or” and the term “including” is not limiting;

(vi) in the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein, the words “commencing on”
mean “commencing on and including,” the word “from” means “from and including”
and the words “to” and “until” each means “to but excluding”;

(vii) periods of days referred to in this Agreement shall be counted in calendar
days unless Business Days are expressly prescribed and references in this
Agreement to months and years shall be to months and calendar years unless
otherwise specified;

(viii) accounting terms not otherwise defined herein and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under GAAP;

(ix) “including” and words of similar import will be deemed to be followed by
“without limitation”;

(x) references to any PMH Document (including this Agreement) and any other
agreement shall be deemed a reference to such PMH Document or such PMH Document
as it may be amended, restated, supplement or otherwise modified from time to
time;

(xi) all references to payments or deliveries of “cash” shall be understood to
mean “immediately available funds” or “available funds held in a deposit
account,” as the context may require; and

(xii) references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time.

ARTICLE II

GENERAL TERMS

Section 2.01 Transactions. During the Commitment Period, and subject to the
terms and conditions of this Agreement, Buyer agrees to enter into Transactions
with Seller for the applicable Purchase Price. Seller may pay the Repurchase
Price in whole or in part at any time during the Commitment Period, and
additional Transactions may be entered into in accordance with the terms and
conditions hereof. Buyer’s obligation to enter into Transactions pursuant to the
terms of this Agreement shall terminate on the Termination Date. Notwithstanding
the foregoing, Buyer shall have no commitment or obligation to enter into
Transactions to the extent the Purchase Price of such Transaction exceeds the
Asset Base (determined after giving effect to such proposed purchase).

 

-7-



--------------------------------------------------------------------------------

Section 2.02 Procedure for Entering into Transactions. (a) Seller may enter into
Transactions with Buyer during the Commitment Period on any Purchase Date;
provided, that Seller shall have given Buyer irrevocable notice (each, a
“Transaction Notice”), which notice (i) shall be substantially in the form of
Exhibit A hereto, (ii) shall be signed by a Responsible Officer of Seller and be
received by Buyer prior to 1:00 p.m. (New York time) one (1) Business Day prior
to the related Purchase Date, and (iii) shall specify (A) the Dollar amount of
the requested Purchase Price, (B) the requested Purchase Date, and (C) the
information required to be included in the Asset Schedule with respect to the
Participation Certificate and/or Sold MSR Portfolio Mortgage Loans subject of
such Transaction in mutually acceptable electronic form. Each Transaction Notice
on any Purchase Date shall be in an amount equal to at least $25,000.

(b) If Seller shall deliver to Buyer a Transaction Notice that satisfies the
requirements of Section 2.02(a), Buyer will notify Seller prior to the requested
Purchase Date of its intent to remit the requested Purchase Price. If all
applicable conditions precedent set forth in Article V have been satisfied on or
prior to the Purchase Date, then subject to the foregoing, on the Purchase Date,
Buyer shall pay the Purchase Price to Seller in Dollars and in immediately
available funds to the account specified by Seller.

(c) Upon entering into each Transaction hereunder, the Asset Schedule shall be
automatically updated to include each of the Assets listed on the Asset Schedule
attached to the Transaction Notice.

Section 2.03 Repurchase; Payment of Repurchase Price. (a) Seller hereby promises
to repurchase the Purchased Assets and pay all outstanding Obligations on the
related Repurchase Date.

(b) Without limiting the foregoing, on each MRA Payment Date, Seller shall sweep
all amounts received with respect to the Excess Spread to the Dedicated Account
in accordance with Section 6.12 hereof to be applied in accordance with
Section 2.07 hereof.

(c) Seller may, at its option, prepay the Purchase Price in whole or in part at
any time, together with accrued and unpaid Price Differential on the amount so
prepaid, together with any breakage costs incurred by the Seller in connection
with such prepayment.

Section 2.04 Price Differential. (a) On each MRA Payment Date, Seller hereby
promises to pay to Buyer all accrued and unpaid Price Differential on the
Transactions, as invoiced by Buyer two (2) Business Days prior to the related
MRA Payment Date (the “Price Differential Statement Date”); provided that if
Buyer fails to deliver such statement on the Price Differential Statement Date,
on such MRA Payment Date Seller shall pay the amount which Seller calculates as
the Price Differential due and upon delivery of the statement, Seller shall
remit to Buyer any shortfall, or Buyer shall refund to Seller any excess, in the
Price Differential paid. Price Differential shall accrue each day on the
Purchase Price at a rate per annum equal to the Pricing Rate.

(b) In addition to the payment of the Price Differential, on each MRA Payment
Date, Seller hereby promises to pay to Buyer all accrued and unpaid amounts
representing Expenses, if any.

 

-8-



--------------------------------------------------------------------------------

Section 2.05 Margin Maintenance. (a) If at any time the aggregate outstanding
amount of the Purchase Price exceeds the Asset Base in effect at such time, as
determined on each Interim Payment Date after taking into account any
Transaction being effected on such date (such excess, a “Margin Deficit”), then
Buyer may by notice to Seller require Seller to eliminate the Margin Deficit
(such requirement, a “Margin Call”) by effectuating the transfer of cash to
Buyer or the inclusion of additional Mortgage Loans to the Sold MSR Portfolio.

(b) Notice delivered pursuant to Section 2.05(a) may be given by any written or
electronic means. With respect to a Margin Call, any notice given before 5:00
p.m. (New York City time) on a Business Day shall be met, and the related Margin
Call satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day. With respect to a Margin Call, any notice given after 5:00 p.m.
(New York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the second (2nd)
Business Day following the date of such notice. The foregoing time requirements
for satisfaction of a Margin Call are referred to as the “Margin Deadlines”. The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date. Each
of the Seller and Buyer agrees that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

(c) In the event that a Margin Deficit exists, Buyer may retain any funds
received by it to which Seller would otherwise be entitled hereunder, which
funds (i) may be held by Buyer against the related Margin Deficit or (ii) may be
applied by Buyer against the Purchase Price. Notwithstanding the foregoing,
Buyer retains the right, in its sole discretion, to make a Margin Call in
accordance with the provisions of this Section 2.05.

(d) If at any time the aggregate outstanding amount of the Asset Base in effect
at such time exceeds the Purchase Price, as determined on each Interim Payment
Date after taking into account any Transaction being effective on such date
(such excess, a “Margin Excess”), then on any Purchase Date on which such Margin
Excess exists, Seller may deliver a Transaction Notice to Buyer and request
Buyer to make a payment in Dollars in the amount of such Margin Excess.

Section 2.06 Payment Procedure. The Seller shall, subject to Section 6.12
hereof, deposit or cause to be deposited all amounts constituting collections,
payments and proceeds of Assets (including all fees and proceeds of sale) in the
Dedicated Account ,or in the case of related liquidation or insurance proceeds,
as promptly as reasonably practical following receipt of any related liquidation
or insurance proceeds. The Seller shall, subject to Section 6.12 hereof, cause
the Subservicer to remit directly to the Dedicated Account all amounts that
constitute collections, payments and proceeds of Assets owed by Subservicer to
the Seller. The Seller absolutely, unconditionally, and irrevocably, shall make,
or shall cause the Subservicer to make, all payments required to be made by the
Seller hereunder whether or not sufficient amounts are on deposit in the
Dedicated Account.

 

-9-



--------------------------------------------------------------------------------

Section 2.07 Net Payments. On each MRA Payment Date, Seller shall pay all
amounts due and owing under Sections 2.03, 2.04 or 2.05; however, (i) prior to
the occurrence of an Event of Default (as such term is defined in the PC
Repurchase Agreement) and (ii) provided that all Obligations (as defined in the
PC Repurchase Agreement) related to the Participation Certificate due and owing
to the Issuer with respect to the related Sold MSR Excess Spread have been paid
in full under the PC Repurchase Agreement, such payments shall be netted against
amounts otherwise distributable to Seller hereunder or under the Participation
Agreement, and such payment obligation shall be deemed paid and satisfied upon
the payment of the Net Payment Amount for such MRA Payment Date.

Section 2.08 Recourse. Notwithstanding anything else to the contrary contained
or implied herein or in any other PMH Document, Buyer shall have full, unlimited
recourse against Seller and Guarantor and their respective assets in order to
satisfy the Obligations.

Section 2.09 Taxes. (a) Any and all payments by Seller or Guarantor under or in
respect of this Agreement or any other PMH Documents to which Seller or
Guarantor is a party shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities (including
penalties, interest and additions to tax) with respect thereto, whether now or
hereafter imposed, levied, collected, withheld or assessed by any taxation
authority or other Governmental Authority (collectively, “Taxes”), unless
required by law. If Seller or Guarantor shall be required under any applicable
Requirement of Law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other PMH Documents
to Buyer (including for purposes of this Section 2.09, any assignee, successor
or participant), (i) Seller or Guarantor, as applicable, shall make all such
deductions and withholdings in respect of Taxes, (ii) Seller or Guarantor, as
applicable, shall pay the full amount deducted or withheld in respect of Taxes
to the relevant taxation authority or other Governmental Authority in accordance
with any applicable Requirement of Law, and (iii) the sum payable by Seller or
Guarantor, as applicable, shall be increased as may be necessary so that after
Seller or Guarantor, as applicable, has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
amounts payable under this Section 2.09) such Buyer receives an amount equal to
the sum it would have received had no such deductions or withholdings been made
in respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” means Taxes other than, in the case of Buyer, Taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Buyer is organized, or
any political subdivision thereof, unless such Taxes are imposed as a result of
Buyer having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other PMH Documents
(in which case such Taxes will be treated as Non-Excluded Taxes).

(b) In addition, Seller and Guarantor hereby agree to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other PMH Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other PMH Document (collectively, “Other Taxes”).

 

-10-



--------------------------------------------------------------------------------

(c) Seller and Guarantor hereby agree to indemnify Buyer for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
by Seller or Guarantor, as applicable, under this Section 2.09 imposed on or
paid by such Buyer and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by Seller and Guarantor provided for in this Section 2.09 shall apply and be
made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by Seller and Guarantor under the indemnity set forth in this
Section 2.09(c) shall be paid within ten (10) days from the date on which Buyer
makes written demand therefor.

(d) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.09 shall survive the termination of this Agreement and the other PMH
Documents. Nothing contained in this Section 2.09 shall require any Buyer to
make available any of its tax returns or any other information that it deems to
be confidential or proprietary.

Section 2.10 Indemnity. The Seller agrees to indemnify the Buyer and to hold the
Buyer harmless from any loss or expense that the Buyer may sustain or incur as a
consequence of (i) a default by the Seller in payment when due of the Repurchase
Price, Margin Deficit or Price Differential or (ii) a default by the Seller in
making any prepayment of Repurchase Price after the Seller has given a notice
thereof in accordance with Section 2.03.

Section 2.11 Dedicated Account. Amounts received on account of Excess Spread
shall, promptly, in any event within two (2) Business Days after receipt, be
deposited in the Dedicated Account. Upon the Termination Date and the payment of
all amounts due by Seller hereunder, all amounts on deposit in the Dedicated
Account with respect to the Excess Spread shall be remitted to Seller, to the
extent that such funds are free and clear of any Fannie Mae rights or other
restrictions on transfer set forth in the Servicing Contracts.

Section 2.12 Reserved.

Section 2.13 Addition, Removal and Replacement of Sold MSR Portfolio Mortgage
Loans.

(a) From time to time in accordance with the Excess Spread Participation
Agreement, Sold MSR Portfolio Mortgage Loans may be added to the Sold MSR
Portfolio of the Sold MSR Excess Spread PC in connection with a new confirmation
being entered into thereunder. The Seller may elect to enter into a new
Transaction under this Agreement with respect to such additional Mortgage Loans
in accordance with Section 2.02 hereof.

(b) In addition, from time to time, Sold MSR Portfolio Mortgage Loans may be
removed or replaced from the Sold MSR Portfolio related to the Excess Spread
Participation Agreement in accordance with the terms of Article IV thereof. The
Buyer and Seller shall cooperate to promptly update Schedule I to the Sold MSR
Excess Spread PC in connection with any such removal or replacement.

 

-11-



--------------------------------------------------------------------------------

Section 2.14 Termination. (a) Notwithstanding anything to the contrary set forth
herein, if a Seller Termination Option occurs, Seller may, upon five
(5) Business Days’ prior notice of such event, terminate this Agreement and the
Termination Date shall be deemed to have occurred (upon the expiration of the
five (5) Business Days).

(b) In the event that a Seller Termination Option as described in clause (a) of
the definition thereof has occurred and Seller has notified Buyer of its option
to terminate this Agreement, Buyer shall have the right to withdraw such request
for payment within three (3) Business Days of Seller’s notice of its exercise of
the Seller Termination Option and Seller shall no longer have the right to
terminate this Agreement.

(c) Seller shall remain responsible for all costs incurred by Buyer pursuant to
Section 2.09 hereunder and any cost or expenses incurred by Buyer under the
Indenture.

Section 2.15 PC Repurchase Agreement. Seller hereby agrees and acknowledges that
any Transaction entered into pursuant to this Agreement is (i) subject to
Buyer’s transfer of the Sold MSR Excess Spread PC to Issuer, and the related
pledge of the Sold MSR Excess Spread to Issuer, pursuant to the PC Repurchase
Agreement, and (ii) subject to and subordinate to (A) Issuer’s rights under the
PC Repurchase Agreement and (B) Issuer’s security interest in the Sold MSR
Excess Spread and the Sold MSR Excess Spread PC and rights under the PMH
Subordination Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Seller and Guarantor represents and warrants to Buyer as of the Closing
Date and as of each Purchase Date for any Transaction that:

Section 3.01 Seller and Guarantor Existence. Each of Seller and Guarantor has
been duly organized and is validly existing and in good standing under the laws
of its state of formation.

Section 3.02 Licenses. Each of Seller and Guarantor is duly licensed or is
otherwise qualified in each jurisdiction in which it transacts business for the
business which it conducts and is not in default of any applicable federal,
state or local laws, rules and regulations unless, in either instance, the
failure to take such action is not reasonably likely (either individually or in
the aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws. Seller has the requisite power and authority and legal
right to own, sell and grant a lien on all of its right, title and interest in
and to the Assets. Each of Seller and Guarantor has the requisite power and
authority and legal right to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, this
Agreement, each PMH Document and any Transaction Notice.

Section 3.03 Power. Each of Seller and Guarantor has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Section 3.04 Due Authorization. Each of Seller and Guarantor has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the PMH Documents, as applicable. This
Agreement, any Transaction Notice and the PMH Documents have been (or, in the
case of PMH Documents and any Transaction Notice not yet executed, will be) duly
authorized, executed and delivered by Seller and Guarantor, all requisite or
other corporate action having been taken, and each is valid, binding and
enforceable against Seller and Guarantor in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

Section 3.05 No Event of Default. There exists no Event of Default under
Section 7.01 hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 7.03 hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

Section 3.06 Solvency. Each of Seller and Guarantor is solvent and will not be
rendered insolvent by any Transaction (including the inclusion therein of any
Sold MSR Excess Spread by Seller) and, after giving effect to such Transaction,
will not be left with an unreasonably small amount of capital with which to
engage in its business. Neither Seller nor Guarantor intends to incur, nor
believes that it has incurred, debts beyond its ability to pay such debts as
they mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets. Seller is not selling and/or pledging any Repurchase
Assets with any intent to hinder, delay or defraud any of its creditors.

Section 3.07 No Conflicts. The execution, delivery and performance by each of
Seller and Guarantor of this Agreement, any Transaction Notice hereunder and the
PMH Documents do not conflict with any term or provision of the organizational
documents of Seller or Guarantor or any law, rule, regulation, order, judgment,
writ, injunction or decree applicable to Seller or Guarantor of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Seller or Guarantor, which conflict would have a Material Adverse Effect
and will not result in any violation of any such mortgage, instrument,
agreement, obligation or Servicing Contract to which Seller or Guarantor is a
party.

Section 3.08 True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller, Guarantor
or any Affiliate thereof or officer thereof, negotiation, preparation, or
delivery of the PMH Documents are true and complete in all material respects and
do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading.

Section 3.09 Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required under Applicable Law in connection with the execution, delivery and
performance by Seller or Guarantor of this Agreement, any Transaction Notice and
the PMH Documents.

 

-13-



--------------------------------------------------------------------------------

Section 3.10 Ownership. (a) Seller has good title to all of the Repurchase
Assets, free and clear of all mortgages, security interests, restrictions, Liens
and encumbrances of any kind other than the Liens created hereby or contemplated
herein.

(b) Each item of the Repurchase Assets was acquired by Seller in the ordinary
course of its business, in good faith, for value and without notice of any
defense against or claim to it on the part of any Person.

(c) Except as provided in the PMH Subordination Agreement, there are no
agreements or understandings between Seller and any other party which would
modify, release, terminate or delay the attachment of the security interests
granted to Buyer under this Agreement.

(d) The provisions of this Agreement are effective to create in favor of Buyer a
valid security interest in all right, title and interest of Seller in, to and
under the Repurchase Assets.

(e) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Seller as “Debtor”, and describing the Repurchase Assets, in
the recording offices of the Secretary of State of Delaware the security
interests granted hereunder in the Repurchase Assets will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of Seller in, to and under such Repurchase Assets
which can be perfected by filing under the Uniform Commercial Code.

Section 3.11 Reserved.

Section 3.12 Investment Company. Neither Seller nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act.

Section 3.13 Chief Executive Office; Jurisdiction of Organization. On the
Closing Date, Seller’s chief executive office, is, and has been, located at 3043
Townsgate Road, Suite 310, Westlake Village, CA 91361. On the date hereof,
Seller’s jurisdiction of organization is the State of Delaware. Seller shall
provide Buyer with thirty (30) days advance notice of any change in Seller’s
principal office or place of business or jurisdiction. Seller has no trade name.
During the preceding five (5) years, Seller has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

Section 3.14 Location of Books and Records. The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Repurchase Assets is its chief executive office.

Section 3.15 ERISA. Each Plan to which Seller, Guarantor or their Subsidiaries
make direct contributions, and, to the knowledge of Seller and Guarantor, each
other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

 

-14-



--------------------------------------------------------------------------------

Section 3.16 Plan Assets. Neither Seller nor Guarantor is an employee benefit
plan as defined in Section 3(3) of Title I of ERISA that is subject to Title I
of ERISA, or a plan described in Section 4975(e)(1) of the Code that is subject
to Section 4975 of the Code or any entity that is deemed to hold Plan Assets,
and the Purchased Assets and Repurchase Assets are not Plan Assets. Neither
Seller nor Guarantor are subject to any state or local statute regulating
investments or fiduciary obligations with respect to governmental plans within
the meaning of Section 3(32) of ERISA which would be violated by the
Transactions contemplated hereunder.

Section 3.17 No Prohibited Persons. Neither Seller nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to the
Seller’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of EO13224;
(ii) whose name appears on OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf);
(iii) who commits, threatens to commit or supports “terrorism”, as that term is
defined in EO13224; (iv) that is (1) the subject of any Sanctions or
(2) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions; or (v) who is otherwise affiliated with
any entity or person listed above (any and all parties or persons described in
clauses (i) through (v) above are herein referred to as a Prohibited Person).

Section 3.18 Compliance with 1933 Act. Neither Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the
Participation Certificate, any interest in the Participation Certificate or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Participation Certificate, any interest in
the Participation Certificate or any other similar security from, or otherwise
approached or negotiated with respect to the Participation Certificate, any
interest in the Participation Certificate or any other similar security with,
any person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Participation Certificate under the 1933 Act or
which would render the disposition of the Participation Certificate a violation
of Section 5 of the 1933 Act or require registration pursuant thereto.

ARTICLE IV

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

Section 4.01 Ownership. Upon payment (or deemed payment) of the Purchase Price,
Buyer shall become the sole owner of the Purchased Assets and related Repurchase
Assets, free and clear of all liens and encumbrances, but subject and
subordinate to the rights of Fannie Mae pursuant to the Acknowledgment Agreement
and the Fannie Mae Requirements.

Section 4.02 Security Interest. (a) Although the parties intend that all
Transactions hereunder be sales and purchases and not loans, in the event any
such Transactions are deemed to be loans, and in any event, Seller hereby
pledges to Buyer as security for the performance by Seller of its Obligations
and hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in all of Seller’s right, title and interest in, to and under
each of the following items of property, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located (subject and
subordinated to Fannie Mae’s rights under the Acknowledgment Agreement and the
Fannie Mae Requirements), is hereinafter referred to as the “Repurchase Assets”:

 

-15-



--------------------------------------------------------------------------------

(i) all Assets identified on an Asset Schedule or Schedule 2 hereto;

(ii) all amounts due in respect of the Participation Certificate and the related
Participation Agreement identified on Schedule 2 hereto;

(iii) all records, instruments or other documentation evidencing any of the
foregoing;

(iv) all “general intangibles,” “accounts,” “chattel paper,” “securities
accounts,” “investment property,” and “money” as defined in the Uniform
Commercial Code relating to or constituting any and all of the foregoing
(including all of Seller’s rights, title and interest in and under the
Participation Agreements); and

(v) any and all replacements, substitutions, distributions on or proceeds of any
and all of the foregoing.

(b) Seller hereby assigns, pledges, conveys and grants a security interest in
all of its right, title and interest in, to and under the Repurchase Assets to
Buyer to secure the Obligations. Seller agrees to mark its computer records and
tapes to evidence the interests granted to Buyer hereunder.

(c) The parties acknowledge that Fannie Mae has certain rights under the
Acknowledgment Agreement and the Fannie Mae Requirements, including the right to
terminate the Buyer as Servicer and either market the servicing rights and seek
competitive bids for all or part of the Servicing Rights or retain all or part
of the Servicing Rights and arrange for the Appraised Market Value to be
established, as more particularly set forth therein. To the extent that Fannie
Mae requires a transfer of MSRs to a new servicer, and in order to secure the
Buyer’s obligations (as Servicer) to effect such transfer, the Seller hereby
assigns, pledges, conveys and grants a security interest in all of its right,
title and interest in, to and under the MSRs to such new servicer, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located.

(d) Seller and Buyer hereby acknowledge and agree that the Buyer has sold and/or
pledged its rights to the Repurchase Assets hereunder to the Issuer pursuant to
the PC Repurchase Agreement, and Seller acknowledges the Lien as more
particularly set forth in the PC Repurchase Agreement.

(e) The foregoing provisions of this Section are intended to constitute a
security agreement or other arrangement or other credit enhancement related to
this Agreement and the Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

-16-



--------------------------------------------------------------------------------

Section 4.03 Further Documentation. At any time and from time to time, upon the
written request of Buyer, and at the sole expense of Seller, Seller will
promptly and duly execute and deliver, or will promptly cause to be executed and
delivered, such further instruments and documents and take such further action
as Buyer may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any applicable jurisdiction with respect to
the Liens created hereby.

Section 4.04 Limited Pledge of Fannie Mae Servicing. Buyer acknowledges and
agrees that the security interest created hereby is subject to the following
provision to be included in each financing statement filed in respect hereof
(defined terms used below shall have the meaning set forth in the Acknowledgment
Agreement):

“The Security Interest described in this financing statement is subject and
subordinate to all rights of Fannie Mae under (i) the terms of an Acknowledgment
Agreement, with respect to the Security Interest (as defined therein) among
Fannie Mae, PennyMac Corp. (the “Servicer”), PennyMac Holdings, LLC, PennyMac
Mortgage Investment Trust and Citibank, N.A., solely as Indenture Trustee under
the Base Indenture, dated December 20, 2017, and not in its individual capacity,
(ii) the terms of a Subordination of Interest Agreement, with respect to the
Security Interest (as defined therein), among Fannie Mae, the Servicer and
PennyMac Holdings, LLC, and (iii) the Mortgage Selling and Servicing Contract,
the Fannie Mae Selling Guide, the Fannie Mae Servicing Guide and all
supplemental servicing instructions or directives provided by Fannie Mae, all
applicable master agreements, recourse agreements, repurchase agreements,
indemnification agreements, loss-sharing agreements, and any other agreements
between Fannie Mae and the Servicer, and all as amended, restated or
supplemented from time to time (collectively, the “Fannie Mae Lender Contract”),
which rights include the right of Fannie Mae to terminate the Fannie Mae Lender
Contract with or without cause and the right to sell, or have transferred, the
Servicing Rights.”

Section 4.05 Changes in Locations, Name, etc. Seller shall not (a) change the
location of its chief executive office/chief place of business from that
specified in Section 3.13 or (b) change its name or identity, unless it shall
have given Buyer at least thirty (30) days’ prior written notice thereof and
shall have delivered to Buyer all Uniform Commercial Code financing statements
and amendments thereto as Buyer shall request and taken all other actions deemed
necessary by Buyer to continue its perfected status in the Repurchase Assets
with the same or better priority.

Section 4.06 Buyer’s Appointment as Attorney-in-Fact. (a) Seller hereby
irrevocably constitutes and appoints Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Seller and in the
name of Seller or in its own name, from time to time in

 

-17-



--------------------------------------------------------------------------------

Buyer’s discretion if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Seller hereby gives Buyer the
power and right, on behalf of Seller, without assent by, but with notice to,
Seller to do the following:

(i) in the name of Seller or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Repurchase Assets
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Buyer for the purpose of
collecting any and all such moneys due with respect to any Repurchase Asset
whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

(iii) request distribution to Buyer of a portion of any sale proceeds or any
applicable contract termination fees related to Excess Spread arising from the
sale or termination of such MSRs and remaining after satisfaction of Seller’s
relevant obligations; and

(iv) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Repurchase Asset;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Repurchase Assets; (D) to commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Repurchase Assets or any portion
thereof and to enforce any other right in respect of any Repurchase Assets;
(E) to defend any suit, action or proceeding brought against Seller with respect
to any Repurchase Assets; (F) to settle, compromise or adjust any suit, action
or proceeding described in clause (E) above and, in connection therewith, to
give such discharges or releases as Buyer may deem appropriate; and
(G) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Repurchase Assets as fully and completely as
though Buyer were the absolute owner thereof for all purposes, and to do, at
Buyer’s option and Seller’s expense, at any time, and from time to time, all
acts and things which Buyer deems necessary to protect, preserve or realize upon
the Repurchase Assets and Buyer’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as Seller might do.

(b) Seller hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until such time as all Obligations have been
paid in full and this Agreement is terminated.

 

-18-



--------------------------------------------------------------------------------

(c) Seller also authorizes Buyer, at any time and from time to time, to execute,
in connection with any sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Repurchase Assets.

(d) The powers conferred on Buyer are solely to protect Buyer’s interests in the
Repurchase Assets and shall not impose any duty upon Buyer to exercise any such
powers. Buyer shall be accountable only for amounts that it actually receives as
a result of the exercise of such powers, and neither Buyer nor any of its
officers, directors, or employees shall be responsible to Seller for any act or
failure to act hereunder, except for Buyer’s own gross negligence or willful
misconduct.

Notwithstanding anything to the contrary herein or any of the other PMH
Documents, any appointment set forth in this Section 4.06, as well as the
Buyer’s exercise (or purported exercise) of any right, power or authority given
by the Seller hereunder, shall be subject to the Fannie Mae Lender Contract and
Acknowledgment Agreement and any and all instruments, agreements, invoices or
other writings which give rise to or otherwise evidence any of the MSRs.

Section 4.07 Performance by Buyer of Seller’s Obligations. If Seller fails to
perform or comply with any of its agreements contained in the PMH Documents and
Buyer may itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable (under the circumstances)
out-of-pocket expenses of Buyer actually incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Pricing Rate shall be payable by Seller to Buyer on demand and
shall constitute Obligations. Such interest shall be computed on the basis of
the actual number of days in the Commitment Period and a 360 day year.

Section 4.08 Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Repurchase Assets received by Seller consisting of cash,
checks and other liquid assets readily convertible to cash items shall be held
by Seller in trust for Buyer, segregated from other funds of Seller, and shall
forthwith upon receipt by Seller be turned over to Buyer in the exact form
received by Seller (duly endorsed by Seller to Buyer, if required) and (b) any
and all such proceeds received by Buyer (whether from Seller or otherwise) may,
in the sole discretion of Buyer, be held by Buyer as collateral security for,
and/or then or at any time thereafter may be applied by Buyer against, the
Obligations (whether matured or unmatured), such application to be in such order
as Buyer shall elect. Any balance of such proceeds remaining after the
Obligations shall have been paid in full and this Agreement shall have been
terminated shall be paid over to Seller or to whomsoever may be lawfully
entitled to receive the same. Notwithstanding anything to the contrary herein or
in any of the other PMH Documents, the provisions of this Section 4.08 shall be
subject to the applicable Servicing Contracts and the Acknowledgment Agreement
entered into with Fannie Mae.

Section 4.09 Remedies. If an Event of Default shall occur and be continuing,
Buyer may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Uniform Commercial Code (including Buyer’s rights to a strict foreclosure
under Section 9-620 of the Uniform Commercial Code). Without

 

-19-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, Buyer may seek the appointment of a
receiver, liquidator, conservator, trustee, or similar official in respect of
Seller or any of Seller’s property. Without limiting the generality of the
foregoing, Buyer may terminate a Participation Interest in accordance with the
applicable Participation Agreement. Without limiting the generality of the
foregoing, Buyer without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required under
this Agreement or by law referred to below) to or upon Seller or any other
Person (each and all of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Repurchase Assets, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Repurchase Assets or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of Buyer or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Buyer shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Repurchase Assets so sold, free of any right or equity of redemption in Seller,
which right or equity is hereby waived or released. Seller further agrees, at
Buyer’s request, to assemble the Repurchase Assets and make it available to
Buyer at places which Buyer shall reasonably select, whether at Seller’s
premises or elsewhere. Buyer shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable (under the circumstances) out-of-pocket costs and
expenses of every kind actually incurred therein or incidental to the care or
safekeeping of any of the Repurchase Assets or in any way relating to the
Repurchase Assets or the rights of Buyer hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as Buyer may elect, and only after such application
and after the payment by Buyer of any other amount required or permitted by any
provision of law, including Section 9-615 of the Uniform Commercial Code, need
Buyer account for the surplus, if any, to Seller. To the extent permitted by
Applicable Law, Seller waives all claims, damages and demands it may acquire
against Buyer arising out of the exercise by Buyer of any of its rights
hereunder, other than those claims, damages and demands arising from the gross
negligence or willful misconduct of Buyer. If any notice of a proposed sale or
other disposition of Repurchase Assets shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition. Seller shall remain liable for any deficiency (plus
accrued interest thereon as contemplated herein) if the proceeds of any sale or
other disposition of the Repurchase Assets are insufficient to pay the
Obligations and the fees and disbursements in amounts reasonable under the
circumstances, of any attorneys employed by Buyer to collect such deficiency.
Notwithstanding anything to the contrary herein or in any of the other PMH
Documents, the remedies set forth in this Section 4.09 shall be subject to the
applicable Servicing Contracts and the Acknowledgment Agreement entered into
with Fannie Mae.

Section 4.10 Limitation on Duties Regarding Preservation of Repurchase Assets.
Buyer’s duty with respect to the custody, safekeeping and physical preservation
of the Repurchase Assets in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as
Buyer deals with similar property for its own account. Neither Buyer nor any of
its directors, officers or employees shall be liable for failure to demand,
collect or realize upon all or any part of the Repurchase Assets or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Repurchase Assets upon the request of Seller or otherwise.

 

-20-



--------------------------------------------------------------------------------

Section 4.11 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Repurchase Assets are irrevocable and
powers coupled with an interest.

Section 4.12 Release of Security Interest. Upon the latest to occur of (a) the
repayment to Buyer of all Obligations and the performance of all obligations
under the PMH Documents, and (b) the occurrence of the Termination Date, Buyer
shall release its security interest in any remaining Repurchase Assets hereunder
and shall promptly execute and deliver to Seller such documents or instruments
as Seller shall reasonably request to evidence such release; provided, that such
release shall not be required until such time as the Acknowledgment Agreement is
terminated.

Section 4.13 Reinstatement. All security interests created by this Article IV
shall continue to be effective, or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Obligation of Seller or Guarantor
is rescinded or must otherwise be restored or returned by the Buyer upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Seller or
Guarantor or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Seller or Guarantor or any
substantial part of its property, or otherwise, all as if such release had not
been made.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Initial Transaction. The obligation of Buyer to enter into
Transactions with the Seller hereunder is subject to the satisfaction,
immediately prior to or concurrently with the entering into such Transaction, of
the condition precedent that Buyer shall have received all of the following
items, each of which shall be satisfactory to Buyer and its counsel in form and
substance:

(a) PMH Documents. The PMH Documents, in all instances duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

(b) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Assets and Repurchase Assets have been taken, including duly
authorized and filed Uniform Commercial Code financing statements on Form UCC-1.

(c) Organizational Documents. A certificate of the corporate secretary of each
of Seller and Guarantor in form and substance acceptable to Buyer, attaching
certified copies of Seller’s and Guarantor’s charter, bylaws and corporate
resolutions approving the PMH Documents and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the PMH Documents.

 

-21-



--------------------------------------------------------------------------------

(d) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller and Guarantor, dated as of no
earlier than the date 10 Business Days prior to the Closing Date.

(e) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each of Seller and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the PMH Documents.

(f) Participation Agreements. Fully executed copies of the Participation
Agreement.

(g) Fees. Payment of any fees to the Buyer hereunder.

Section 5.02 All Transactions. The obligation of Buyer to enter into each
Transaction pursuant to this Agreement is subject to the following conditions
precedent:

(a) Due Diligence Review. Without limiting the generality of Section 10.08
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Assets and Seller and Guarantor.

(b) Transaction Notice and Asset Schedule. In accordance with Section 2.02
hereof, Buyer shall have received from Seller a Transaction Notice with an
updated Asset Schedule which includes Assets related to a proposed Transaction
hereunder on such Business Day.

(c) No Margin Deficit. After giving effect to each new Transaction, the
aggregate outstanding amount of the Purchase Price shall not exceed the Asset
Base then in effect.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing.

(e) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into any Transaction.

(f) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each PMH Document
shall be true, correct and complete on and as of such Purchase Date in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

 

-22-



--------------------------------------------------------------------------------

(g) Assets. Buyer shall have received a copy of the Participation Agreement,
which Buyer shall have determined, prior to entering into the first Transaction
related to an Asset that relates to such Participation Agreement, is in form and
substance satisfactory to Buyer in its sole discretion.

(h) Participation Certificate. Buyer shall have received the original
Participation Certificate registered into the name of the Buyer.

(i) Financing Statements. All financing statements, amendments to financing
statements and other documents required to be recorded or filed in order to
perfect the Buyer’s security interest in such Assets, and protect such Assets
and the other related Assets against all creditors of, and purchasers from,
Seller and all other Persons whatsoever have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings have been paid in full.

(j) PC Repurchase Agreement. All conditions to the Buyer entering into a related
transaction with the Issuer under the PC Repurchase Agreement have been
satisfied.

ARTICLE VI

COVENANTS

Seller covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred:

Section 6.01 Financial Covenants. Seller shall at all times comply with all
financial covenants and/or financial ratios set forth in Section 2 of the PMH
Pricing Side Letter.

Section 6.02 Prohibition of Fundamental Changes. Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving entity; and provided further, that if after
giving effect thereto, no Default would exist hereunder.

Section 6.03 Weekly Reporting. Seller shall at all times maintain a current list
(which may be stored in electronic form) of all Assets. Seller shall deliver to
Buyer on the third (3rd) Business Day of each week (the “Weekly Report Date”) a
cumulative Asset Schedule as of the last Business Day of the preceding week,
each of which, when so delivered, shall replace the current Asset Schedule and
which may be delivered in electronic form. As of each Weekly Report Date, Seller
hereby certifies, represents and warrants to Buyer that each such updated Asset
Schedule is true, complete and correct in all material respects.

Section 6.04 No Adverse Claims. Seller warrants and will defend the right, title
and interest of Buyer in and to all Purchased Assets and the related Repurchase
Assets against all adverse claims and demands.

 

-23-



--------------------------------------------------------------------------------

Section 6.05 Assignment. Except as permitted herein, Seller shall not sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Documents), any of the Purchased Assets
or any interest therein, provided that this Section 6.04 shall not prevent any
transfer of Purchased Assets in accordance with the Program Documents.

Section 6.06 Security Interest. Seller shall do all things necessary to preserve
the Purchased Assets and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, Seller will comply with all rules, regulations and other
laws of any Governmental Authority and cause the Purchased Assets or the related
Repurchase Assets to comply with all applicable rules, regulations and other
laws. Seller will not allow any default for which Seller is responsible to occur
under any Purchased Assets or the related Repurchase Assets or any PMH Document
and Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Assets or the related Repurchase Assets and any
PMH Document.

Section 6.07 Records. (a) Seller shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Assets and the
related Repurchase Assets in accordance with industry custom and practice for
assets similar to the Purchased Assets and the related Repurchase Assets,
including those maintained pursuant to Section 6.08, and all such Records shall
be in Seller’s possession unless Buyer otherwise approves. Seller will not allow
any such papers, records or files that are an original or an only copy to leave
Seller’s possession. Seller will maintain all such Records in good and complete
condition in accordance with industry practices for assets similar to the
Purchased Assets and the related Repurchase Assets and preserve them against
loss.

(b) For so long as Buyer has an interest in or lien on any Purchased Assets or
Repurchase Assets, Seller will hold or cause to be held all related Records in
trust for Buyer, subject in all cases to the Fannie Mae Requirements. Seller
shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.

(c) Upon reasonable advance notice from Buyer, Seller shall (x) make any and all
such Records available to Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Buyer or its authorized agents to
discuss the affairs, finances and accounts of Seller with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Seller with its independent certified public accountants.

Section 6.08 Books. Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets to Buyer.

Section 6.09 Material Change in Business. Neither Seller nor Guarantor shall
make any material change in the nature of its business as carried on at the
Closing Date.

 

-24-



--------------------------------------------------------------------------------

Section 6.10 Applicable Law. Seller and Guarantor shall comply with the
requirements of all Applicable Laws of any Governmental Authority.

Section 6.11 Existence. Each of Seller and Guarantor shall preserve and maintain
its legal existence and all of its material rights, privileges, licenses and
franchises.

Section 6.12 Collections on Sold MSR Excess Spread. So long as no Event of
Default (as such term is defined in the PC Repurchase Agreement) has occurred,
Seller shall be permitted to offset, net, withdraw or direct the withdrawal or
remittance of any amounts which have been or are to be deposited into the
Dedicated Account provided that prior to any offset, net, withdraw or direct the
withdrawal or remittance of any such amounts, Seller shall deposit funds into
the Dedicated Account until the amounts on deposit therein are at least equal to
the Required Reserve Amount for the next succeeding MRA Payment Date. Upon the
occurrence of an Event of Default (as such term is defined in the PC Repurchase
Agreement), Seller shall be required to deposit or cause to be deposited all
amounts constituting Collections and payments and proceeds of Assets (including
all fees and proceeds of sale) in the Dedicated Account in accordance with
Sections 5.03(a) of the Excess Spread Participation Agreement without exercising
any right of offset, netting or withdrawal. Any remittances to the Dedicated
Account pursuant to this Section 6.12 shall only occur to the extent that such
funds are free and clear of any Fannie Mae rights or other restrictions on
transfer set forth in the Servicing Contracts.

Section 6.13 Chief Executive Office; Jurisdiction of Organization. Seller shall
not move its chief executive office from the address referred to in Section 3.13
or change its jurisdiction of organization from the jurisdiction referred to in
Section 3.13 unless it shall have provided Buyer at least thirty (30) days’
prior written notice of such change.

Section 6.14 Taxes. Seller and Guarantor shall timely file all tax returns that
are required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

Section 6.15 True and Correct Information. All required financial statements,
information and reports delivered by Seller and Guarantor to Buyer pursuant to
this Agreement shall be prepared in accordance with GAAP, or, if applicable, to
SEC filings, the appropriate SEC accounting regulations.

Section 6.16 No Pledge. Except as contemplated herein, neither Seller nor
Guarantor shall pledge, grant a security interest or assign any existing or
future rights to service any of the Repurchase Assets or to be compensated for
servicing any of the Repurchase Assets, or pledge or grant to any other Person
any security interest in any Assets.

Section 6.17 Plan Assets. Seller shall not act on behalf of an employee benefit
plan as defined in Section 3(3) of Title I of ERISA that is subject to Title I
of ERISA, or a plan described in Section 4975(e)(1) of the Code that is subject
to Section 4975(e)(1) of the Code. Seller shall not use Plan Assets to engage in
this Agreement or any Transaction hereunder if it

 

-25-



--------------------------------------------------------------------------------

would cause the Buyer to incur any prohibited transaction excise tax penalties
under Section 4975 of the Code or otherwise constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or on Section 4975 of the
Code. Transactions to or with Seller or Guarantor shall not be subject to any
state or local statute regulating investments of or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

Section 6.18 Sharing of Information. Seller and Guarantor shall allow Buyer to
exchange information related to Seller and Guarantor and the Transactions
hereunder with noteholders or other third party lenders or investors and Seller
and Guarantor shall permit each such person to share such information with
Buyer.

Section 6.19 No Modification of the Participation Agreements. Seller shall not
consent, with respect to the Participation Agreement to (i) the modification,
amendment or termination of such Participation Agreement, (ii) the waiver of any
provision of such Participation Agreement or (iii) the assignment, transfer, or
material delegation of any of its rights or obligations, under the Participation
Agreement, without the prior written consent of (a) Buyer, exercised in Buyer’s
sole discretion, and (b) during the term of the PC Repurchase Agreement, the
Issuer, exercised at the written direction of the Indenture Trustee on behalf of
the Noteholders. Notwithstanding anything to the contrary herein or any of the
other PMH Documents, Fannie Mae has the absolute and unconditional right to
modify the Fannie Mae Lender Contract at any time.

ARTICLE VII

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

Section 7.01 Events of Default. Each of the following events or circumstances
shall constitute an “Event of Default”:

(a) Payment Failure. Failure of Seller (which failure continues for a period of
two (2) Business Days following written notice (which may be in electronic form)
from Buyer) to (i) make any payment of Price Differential or Repurchase Price or
any other sum which has become due, on an MRA Payment Date or otherwise, whether
by acceleration or otherwise, under the terms of this Agreement, or (ii) cure
any Margin Deficit when due pursuant to Section 2.05 hereof.

(b) Assignment. Assignment or attempted assignment by Seller or Guarantor of
this Agreement or any rights hereunder without first obtaining the specific
written consent of Buyer, or the granting by Seller of any security interest,
lien or other encumbrances on any Purchased Assets or Repurchase Assets to any
person other than Buyer.

(c) Insolvency. An Act of Insolvency shall have occurred with respect to Seller,
Guarantor or any Affiliate thereof.

(d) Immediate Breach of Representation or Covenant or Obligation. A breach by
Seller of any of the representations, warranties or covenants or obligations set
forth in Sections 3.01 (Seller and Guarantor Existence), 3.06 (Solvency), 6.02
(Prohibition of Fundamental Changes), 6.11 (Existence), 6.16 (No Pledge), or
6.17 (Plan Assets) of this Agreement.

 

-26-



--------------------------------------------------------------------------------

(e) Additional Breach of Representation or Covenant. A material breach by Seller
or Guarantor of any other material representation, warranty or covenant set
forth in this Agreement (and not otherwise specified in Section 7.01(d) above),
if such breach is not cured within thirty (30) days.

(f) Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the PMH Repo Guaranty or any other PMH
Document if such breach is not cured within thirty (30) days, any “event of
default” by Guarantor under the PMH Repo Guaranty, any repudiation of the PMH
Repo Guaranty by Guarantor, or if the PMH Repo Guaranty is not enforceable
against Guarantor.

(g) Change in Control. The occurrence of a Change in Control.

(h) Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller, Guarantor or any
Affiliate thereof, or shall have taken any action to displace the management of
Seller, Guarantor or any Affiliate thereof or to curtail its authority in the
conduct of the business of Seller, Guarantor or any Affiliate thereof, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, Guarantor or Affiliate thereof as an issuer, buyer or a
seller/servicer of Mortgage Loans or securities backed thereby, and such action
provided for in this subparagraph (h) shall not have been discontinued or stayed
within thirty (30) days.

(i) Inability to Perform. A Responsible Officer of Seller or Guarantor shall
admit its inability to, or its intention not to, perform any of Seller’s
Obligations or Guarantor’s obligations hereunder or the PMH Repo Guaranty.

(j) Security Interest. This Agreement shall for any reason cease to create a
valid security interest in any material portion of the Repurchase Assets
purported to be covered hereby.

(k) Financial Statements. Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.

(l) Validity of Agreement. For any reason, this Agreement at any time shall not
be in full force and effect in all material respects or shall not be enforceable
in all material respects in accordance with its terms, or any Lien granted
pursuant thereto shall fail to be perfected and of first priority, or Seller or
any Affiliate of Seller shall seek to disaffirm, terminate, limit or reduce its
obligations hereunder or Guarantor’s obligations under the PMH Repo Guaranty.

 

-27-



--------------------------------------------------------------------------------

(m) Improper Transfer of Participation Certificate. Except pursuant to the PC
Repurchase Agreement, Seller sells and/or contributes the Participation
Certificate to any Person other than the Buyer.

(n) Trigger Event. A Trigger Event shall have occurred and Seller shall have
failed to repay the Purchase Price on account of all Sold MSR Excess Spread that
constitutes Repurchase Assets within three (3) Business Days thereof.

Section 7.02 No Waiver. An Event of Default shall be deemed to be continuing
unless expressly waived by the Buyer in writing.

Section 7.03 Due and Payable. Upon the occurrence of any Event of Default which
has not been waived in writing by Buyer, Buyer may, by notice to Seller, declare
all Obligations to be immediately due and payable, and any obligation of Buyer
to enter into Transactions with Seller shall thereupon immediately terminate.
Upon such declaration, the Obligations shall become immediately due and payable,
both as to Purchase Price outstanding and Price Differential, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, anything contained herein or other evidence of such
Obligations to the contrary notwithstanding, except with respect to any Event of
Default set forth in Section 7.01(c), in which case all Obligations shall
automatically become immediately due and payable without the necessity of any
notice or other demand, and any obligation of Buyer to enter into Transactions
with Seller shall immediately terminate. Buyer may enforce payment of the same
and exercise any or all of the rights, powers and remedies possessed by Buyer,
whether under this Agreement or any other PMH Document or afforded by Applicable
Law.

Section 7.04 Fees. The remedies provided for herein are cumulative and are not
exclusive of any other remedies provided by law. Seller agrees to pay to Buyer
reasonable attorneys’ fees and reasonable legal expenses incurred in enforcing
Buyer’s rights, powers and remedies under this Agreement and each other PMH
Document.

Section 7.05 Default Rate. Without regard to whether Buyer has exercised any
other rights or remedies hereunder, if an Event of Default shall have occurred
and be continuing, the applicable Pricing Rate shall be increased as set forth
in the PMH Pricing Side Letter, but in no event shall the Pricing Rate exceed
the maximum amount permitted by law.

ARTICLE VIII

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS;

SEPARATE ACTIONS BY BUYER

Section 8.01 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement of the parties hereto and
supersedes any and all prior or contemporaneous agreements, written or oral, as
to the matters contained herein, and no modification or waiver of any provision
hereof or any of the PMH Documents, nor consent to the departure by Seller
therefrom, shall be effective unless the same is in writing, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which it is given.

 

-28-



--------------------------------------------------------------------------------

Section 8.02 Waivers, Separate Actions by Buyer. Any amendment or waiver
effected in accordance with this Article VIII shall be binding upon Buyer and
Seller; and Buyer’s failure to insist upon the strict performance of any term,
condition or other provision of this Agreement or any of the PMH Documents, or
to exercise any right or remedy hereunder or thereunder, shall not constitute a
waiver by Buyer of any such term, condition or other provision or Default or
Event of Default in connection therewith, nor shall a single or partial exercise
of any such right or remedy preclude any other or future exercise, or the
exercise of any other right or remedy; and any waiver of any such term,
condition or other provision or of any such Default or Event of Default shall
not affect or alter this Agreement or any of the PMH Documents, and each and
every term, condition and other provision of this Agreement and the PMH
Documents shall, in such event, continue in full force and effect and shall be
operative with respect to any other then existing or subsequent Default or Event
of Default in connection therewith. An Event of Default hereunder or under any
of the PMH Documents shall be deemed to be continuing unless and until waived in
writing by Buyer, as provided in Section 7.02.

ARTICLE IX

SUCCESSORS AND ASSIGNS

Section 9.01 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, any portion thereof, or any interest therein. Seller shall
not have the right to assign all or any part of this Agreement or any interest
herein without the prior written consent of Buyer.

ARTICLE X

MISCELLANEOUS

Section 10.01 Survival. This Agreement and the other PMH Documents and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the
entering into of the Transaction and shall continue in full force and effect so
long as any Obligations are outstanding and unpaid.

Section 10.02 Arms-Length Transaction. The parties hereto agree that,
notwithstanding any affiliation that may exist between Seller and Buyer, this
Agreement and the other PMH Documents between Seller and Buyer shall be
administered solely on an arms-length basis.

Section 10.03 Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of
Damages. (a) This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

-29-



--------------------------------------------------------------------------------

(b) EACH OF SELLER AND GUARANTOR HEREBY WAIVES TRIAL BY JURY. EACH OF SELLER AND
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT
OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PMH DOCUMENTS
IN ANY ACTION OR PROCEEDING. EACH OF SELLER AND GUARANTOR HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE
IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF
OR RELATING TO THE PMH DOCUMENTS.

(c) Seller further irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to Seller at the
address set forth in Section 10.04 hereof.

(d) Nothing herein shall affect the right of Buyer to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Seller in any other jurisdiction.

(e) Seller waives the posting of any bond otherwise required of Buyer in
connection with any judicial process or proceeding to enforce any judgment or
other court order entered in favor of Buyer, or to enforce by specific
performance, temporary restraining order or preliminary or permanent injunction
this Agreement or any of the other PMH Documents.

Section 10.04 Notices. Any and all notices (with the exception of Transaction
Notices, which shall be delivered via facsimile only), statements, demands or
other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

If to Buyer:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention: Pamela Marsh/Josh Smith

Phone Number: (805) 330-6059/(818) 224-7078

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

 

-30-



--------------------------------------------------------------------------------

with a copy to:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

If to Seller or Guarantor:

PennyMac Holdings, LLC

3043 Townsgate Road, Suite 310

Westlake Village, CA 91361

Attention: Pamela Marsh/Josh Smith

Phone Number: (805) 330-6059/(818) 224-7078

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

With copy to:

PennyMac Holdings, LLC

3043 Townsgate Road, Suite 310

Westlake Village, CA 91361

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

Section 10.05 Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision in or obligation under this
Agreement or any other PMH Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.06 Section Headings. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 10.07 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.08 Periodic Due Diligence Review. Seller and Guarantor acknowledge
that Buyer has the right to perform continuing due diligence reviews with
respect to Seller and Guarantor and the Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller and Guarantor agree that upon reasonable
(but no less than five (5) Business Days) prior notice

 

-31-



--------------------------------------------------------------------------------

unless an Event of Default shall have occurred, in which case no notice is
required, to Seller or Guarantor, Buyer or its authorized representatives will
be permitted during normal business hours, and in a manner that does not
unreasonably interfere with the ordinary conduct of Seller’s or Guarantor’s
business, to examine, inspect, and make copies and extracts of, any and all
documents, records, agreements, instruments or information relating to such
Assets in the possession or under the control of Seller or Guarantor. Seller and
Guarantor also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the Assets.
Without limiting the generality of the foregoing, Seller and Guarantor
acknowledge that Buyer may enter into a Transaction related to any Purchased
Assets from Seller based solely upon the information provided by Seller to Buyer
in the Asset Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the Assets
related to a Transaction. Seller and Guarantor agree to cooperate with Buyer and
any third party underwriter in connection with such underwriting, including,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller or
Guarantor.

Section 10.09 Hypothecation or Pledge of Repurchase Assets. Subject to the
Acknowledgment Agreement and the Fannie Mae Requirements, Buyer shall have free
and unrestricted use of all Repurchase Assets and nothing in this Agreement
shall preclude Buyer from engaging in repurchase transactions with all or a
portion of the Repurchase Assets or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating all or a portion of the
Repurchase Assets.

Section 10.10 Non-Confidentiality of Tax Treatment. (a) This Agreement and its
terms, provisions, supplements and amendments, and notices hereunder, are
proprietary to Buyer or Seller and Guarantor, as applicable, and shall be held
by each party hereto, as applicable in strict confidence and shall not be
disclosed to any third party without the written consent of Buyer, Seller or
Guarantor, as applicable, except for (i) disclosure to Buyer’s, Seller’s or
Guarantor’s direct and indirect Affiliates and Subsidiaries, attorneys or
accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, (ii) disclosure to
the parties to the Indenture, including, noteholders and investors related
thereto, but only to the extent such disclosure is necessary and such parties
agree to hold all information in strict confidence, or (iii) disclosure required
by law, rule, regulation or order of a court or other regulatory body.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other PMH Documents, the parties hereto may disclose to any and all Persons,
without limitation of any kind, the federal, state and local tax treatment of
the Transactions, any fact relevant to understanding the federal, state and
local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that Seller may not disclose the name of or identifying
information with respect to Buyer or any pricing terms (including the Pricing
Rate, Purchase Price Percentage and Purchase Price) or other nonpublic business
or financial information (including any sublimits and financial covenants) that
is unrelated to the federal, state and local tax treatment of the Transactions
and is not relevant to understanding the federal, state and local tax treatment
of the Transactions, without the prior written consent of Buyer.

 

-32-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, Seller shall
comply with all applicable local, state and federal laws, including, all privacy
and data protection law, rules and regulations that are applicable to the
Repurchase Assets and/or any applicable terms of this Agreement (the
“Confidential Information”). Seller understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the GLB Act, and Seller agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
GLB Act and other applicable federal and state privacy laws. Seller shall
implement such physical and other security measures as shall be necessary to
(a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the GLB Act) of Buyer or any Affiliate which Seller holds, (b) protect against
any threats or hazards to the security and integrity of such nonpublic personal
information, and (c) protect against any unauthorized access to or use of such
nonpublic personal information. Seller represents and warrants that it has
implemented appropriate measures to meet the objectives of Section 501(b) of the
GLB Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect. Upon request, Seller will provide evidence reasonably
satisfactory to allow Buyer to confirm that the providing party has satisfied
its obligations as required under this section. Without limitation, this may
include Buyer’s review of audits, summaries of test results, and other
equivalent evaluations of Seller. Seller shall notify Buyer promptly following
discovery of any breach or compromise of the security, confidentiality, or
integrity of nonpublic personal information of the customers and consumers of
Buyer or any Affiliate provided directly to Seller by Buyer or an Affiliate.
Seller shall provide such notice to Buyer by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.

Section 10.11 Set-off. In addition to any rights and remedies of Buyer hereunder
and by law, Buyer shall have the right, without prior notice to Seller or
Guarantor, any such notice being expressly waived by Seller and Guarantor to the
extent permitted by Applicable Law to set-off and appropriate and apply against
any Obligation from Seller, Guarantor or any Affiliate thereof to Buyer any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return funds to Seller),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer to or for the credit or the account of Seller,
Guarantor or any Affiliate thereof. Buyer agrees promptly to notify Seller or
Guarantor after any such set off and application made by Buyer; provided that
the failure to give such notice shall not affect the validity of such set off
and application.

Section 10.12 Intent. (a) The parties recognize that each Transaction is a
“master netting agreement” as that term is defined in Section 101 of Title 11 of
the United States Code, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended and that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code.

(b) It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 7.03 hereof is a contractual right to
liquidate such Transaction as described in Section 555 and Section 561 of
Title 11 of the United States Code.

 

-33-



--------------------------------------------------------------------------------

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the FDIA, then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the FDICIA and each payment entitlement
and payment obligation under any Transaction hereunder shall constitute a
“covered contractual payment entitlement” or “covered contractual payment
obligation”, respectively, as defined in and subject to FDICIA (except insofar
as one or both of the parties is not a “financial institution” as that term is
defined in FDICIA).

(e) This Agreement is intended to be a “securities contract,” within the meaning
of Section 555 under the Bankruptcy Code, and a “master netting agreement,”
within the meaning of Section 561 under the Bankruptcy Code.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Guarantor and Buyer have caused this Master
Repurchase Agreement to be executed and delivered by their duly authorized
officers or trustees as of the date first above written.

 

PENNYMAC CORP., as Buyer

By:   /s/ Pamela Marsh

Name: Pamela Marsh

Title: Managing Director, Treasurer

 

-35-



--------------------------------------------------------------------------------

PENNYMAC HOLDINGS, LLC, as Seller

By:   /s/ Pamela Marsh

Name: Pamela Marsh

Title: Managing Director, Treasurer

 

-36-



--------------------------------------------------------------------------------

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

By:   /s/ Pamela Marsh

Name: Pamela Marsh

Title: Managing Director, Treasurer

 

-37-



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES REGARDING

PARTICIPATION CERTIFICATE

The Seller makes the following representations and warranties to the Buyer, with
respect to Participation Certificate subject to a Transaction, as of the date of
this Agreement, the date of any Transaction, and while the PMH Documents are in
full force and effect. The representations and warranties shall be limited to
Participation Certificates that are acquired on or after the date of this
Agreement. For purposes of this Schedule 1 and the representations and
warranties set forth herein, a breach of a representation or warranty shall be
deemed to have been cured with respect to the Participation Certificate if and
when the Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Participation Certificate.

(a) The Participation Certificate is a Participation Interest in the Excess
Spread evidenced by such Participation Certificate.

(b) Seller has good and marketable title to, and is the sole owner and holder
of, such Participation Certificate. Seller is transferring such Participation
Certificate free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature encumbering
such Participation Certificate, other than the first priority security interest
of Buyer granted pursuant to this Agreement, and no Participation Certificate
document is subject to any assignment, participation, or pledge, except as
provided pursuant to this Agreement.

(c) No (i) monetary default, breach or violation exists with respect to any
agreement or other document governing or pertaining to such Participation
Certificate, the related Excess Spread, (ii) material non-monetary default,
breach or violation exists with respect to such Participation Certificate and
the related Excess Spread, or (iii) event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.

(d) The Participation Certificate (i) is not dealt in or traded on a securities
exchange or in a securities market, (ii) does not by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is not
investment property or (iv) is not held in a deposit account. For purposes of
this paragraph (d), capitalized terms undefined in this Agreement have the
meaning given to such term in the Uniform Commercial Code.

(e) The Participation Certificate constitutes all the issued and outstanding
Participation Interests of all classes issued pursuant to the Participation
Agreement and is certificated.

(f) The Participation Certificate has been duly and validly issued.

 

Schedule 1-1



--------------------------------------------------------------------------------

(g) All consents of any Person required for the grant of the security interests
in the Participation Certificate to Buyer provided for herein have been obtained
and are in full force and effect.

(h) Upon delivery to the Buyer of the Participation Certificate (and assuming
the continuing possession by the Buyer of such certificate in accordance with
the requirements of Applicable Law) and the filing of a financing statement
covering the Participation Certificate in the State of Delaware and naming the
Seller as debtor and the Buyer as secured party, Seller has pledged to Buyer all
of its right, title and interest to the Participation Certificate to Buyer. The
Lien granted hereunder is a first priority Lien in the Participation
Certificate.

(i) The Seller has not waived or agreed to any waiver under, or agreed to any
amendment or other modification of, the Participation Agreement without the
consent of Buyer.

(j) The Participation Certificate is an Eligible Asset.

(k) Participation Agreement.

(i) The Participation Agreement with respect to the Assets is in full force and
effect and, except to the extent approved in writing by Buyer, the terms of the
Participation Agreement have not been impaired, altered or modified in any
respect.

(ii) A true and correct copy of the Participation Agreement has been delivered
to Buyer.

(iii) Seller has complied with all terms of the Participation Agreement subject
to a Transaction hereunder and has fulfilled all obligations with respect
thereto.

(iv) Except to the extent approved in writing by Buyer, there is no material
default, breach, violation or event of acceleration existing under the
Participation Agreement and no event has occurred which, with the passage of
time or giving of notice or both and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of termination
thereunder, and Seller has not waived any such default, breach, violation or
event of termination.

(v) The Participation Agreement is genuine, and is the legal, valid and binding
obligation of the Seller enforceable in accordance with its terms, except as
such enforcement may be affected by bankruptcy, by other insolvency laws or by
general principles of equity. Seller had legal capacity to enter into the
Participation Agreement, and the Participation Agreement has been duly and
properly executed by Seller.

(vi) Pursuant to the Participation Agreement, to the extent the sale would be
re-characterized, Seller grants to the holder a valid security interest in all
the right, title and interest of Seller in and to the Excess Spread, which
security interest is perfected and of first priority, enforceable against,
creating an interest prior in right to, all creditors of Seller.

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 2

PARTICIPATION AGREEMENT AND PARTICIPATION CERTIFICATE

Participation Agreement

Third Amended and Restated Master Spread Acquisition and MSR Servicing
Agreement, dated as of December 20, 2017, between PennyMac Holdings, LLC, as
purchaser, and PennyMac Corp., as seller, as amended, restated or modified from
time to time.

Participation Certificate

Sold MSR Excess Spread PC

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

RESPONSIBLE OFFICERS – SELLER

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Responsible Officers for execution of PMH Documents and amendments

 

Name

 

Title

 

Signature

Pamela Marsh

 

Managing Director, Treasurer

     

 

Responsible Officers for execution of Transaction Notices and day-to-day
operational functions

 

Name

  

Title

  

Signature

Pamela Marsh

  

Managing Director, Treasurer

        

 

Thomas Rettinger

  

Managing Director, Portfolio

Risk Management

        

 

Maurice Watkins

  

Managing Director, Capital

Markets

        

 

Richard Hetzel

  

Authorized Representative

        

 

Adeshola Makinde

  

Authorized Representative

        

 

RESPONSIBLE OFFICERS—GUARANTOR

 

Name

 

Title

 

Signature

Pamela Marsh

 

Managing Director, Treasurer

     

 

 

Schedule 3-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSACTION NOTICE

Dated: [_________]

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention: Pamela Marsh

TRANSACTION NOTICE

Ladies and Gentlemen:

We refer to the Master Repurchase Agreement, dated as of December 20, 2017 (the
“Agreement”), among PennyMac Holdings, LLC (the “Seller”), PennyMac Corp. (the
“Buyer”) and PennyMac Mortgage Investment Trust (the “Guarantor”). Each
capitalized term used but not defined herein shall have the meaning specified in
the Agreement. This notice is being delivered by Seller pursuant to Section 2.02
of the Agreement.

Please be notified that Seller hereby irrevocably requests that the Buyer enter
into the following Transaction(s) with the Seller as follows:

 

Purchase Price of Transaction

 

Amount of Asset Base

 

Outstanding Purchase Price

The requested Purchase Date is _______________.

Seller requests that the proceeds of the Purchase Price be deposited in Seller’s
account at _______, ABA Number _______, account number ____, References: _____,
Attn: ___________________.

Seller hereby represents and warrants that each of the representations and
warranties made by Seller in each of the PMH Documents to which it is a party is
true and correct in all material respects, in each case, on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date. Attached hereto is a true and correct Asset Schedule,
which includes the Assets to be subject to the requested Transaction.

 

Exhibit A-1



--------------------------------------------------------------------------------

PENNYMAC HOLDINGS, LLC

By:     Name:     Title:    

 

Exhibit A-2



--------------------------------------------------------------------------------

[Asset Schedule]

 

Exhibit A-3